DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 5/18/2022 in response to the previous Office Action 2/18/2022 have been fully considered but they are not persuasive for the following reasons: 
Regarding amended claim 1, Applicant argues that primary reference Beck tapered portions 35 are not described or illustrated as spaces extending through (page 4, last para). Examiner disagrees, and points out that Beck illustrates the spaces (Beck Fig 1-4, 35) as tapered through as claimed. In addition, Beck discloses tooling to form the taper and the next sentence discloses a knife to cut. While not explicitly connected sentences, it is well known to persons of ordinary skill in the art to form the taper by cutting through to form frangible bridges, especially given Beck to read. 
Please see detailed analysis of the amended claim in the rejection below. In addition and in the alternative, if the prior art is found to be insufficient, the examiner has made more references available (briefly detailed in the conclusion, and attached in the 892) as a result of further consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 7, 10 and 21-22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by US Pat 5215204 issued to Beck et al. (hereinafter “Beck”).
Regarding claim 1, Beck teaches a closure (closure 10, Fig 2) for sealing contents within an interior (open mouth of container 12) of a container (12) and remaining coupled with the container after being unsealed from the container, the closure comprising: 
  a closure portion (end cap 14) for threadably engaging with a finish portion (threaded engagement about the neck, [2] sentence two) of the container; 
  a tamper evidence band extending from the closure portion (pilfer band 16 extends from cited closure 14) and having an edge away from the closure portion (Fig 2, top edge of cited band 16 is away from 14), the tamper evidence band having a circumference (Fig 2, cited band necessarily has a circumference) with a first peripheral portion (Fig 2, portion of cited band not near the tether 18 section) and a remaining second peripheral portion (Fig 2, portion of cited band near the tether 18 section), 
   the first peripheral portion including a plurality of spaces extending therethrough and circumferentially continuous (Fig 2, inwardly tapered portions 35 create spaces extending through the band in a circumferentially continuous trajectory) with the second peripheral portion at a parallel and equal distance from the edge (distance of spaces with parallel edges is the length of bridges 32 that span the gap from cited closure to cited edge; distance is equal as seen in examiner annotated Beck Figure 2), wherein the closure portion is configured to pivot (Fig 1, shows pivot capability at the distance) about the second peripheral portion at the distance.

Regarding claim 2, Beck further teaches that a multiplicity of thin connections (bridges 32) attach the tamper evidence band (pilfer band 16) to the closure portion (end cap 14) and are configured to break apart (bridges are severed [5]) when the closure portion (end cap 14) is untightened from the finish portion (threaded engagement about the neck, [2] sentence two).

Regarding claim 7, Beck further teaches that the tether bridge (tether 18,40,42) comprises a single piece (engagement portion 40) of material.

Regarding claim 10, Beck further teaches that the second peripheral portion (Fig 2, portion of cited band near the tether 18 section) is configured to flex (Fig 4) while the closure portion (end cap 14) is tilted (Fig 1) with respect to the tamper evidence band (pilfer band 16).

Regarding claim 21, Beck further teaches that the second peripheral portion (Fig 2, portion of cited band near the tether 18 section) is devoid of spaces therethrough (Fig 2, the contiguous portion of cited band 16 not comprising the gap to tether bridge 18).


    PNG
    media_image1.png
    530
    800
    media_image1.png
    Greyscale


Regarding claim 22, Beck further teaches that the distance is from (distance of parallel bridges 32 is equal; see examiner annotated Beck Figure 2 for interpretation) the edge to each space of the plurality of spaces (Fig 2, cited plurality of spaces 35 on cited first peripheral portion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Beck in view of US Pat 4478343 issued to Ostrowsky (hereinafter “Ostrowsky”).
Regarding claim 5, Beck further teaches that a tether bridge (tether 18,40,42) is formed from the second peripheral portion (Fig 2, portion of cited band near the tether 18 section) by allowing material comprising the closure (closure 10) to remain disposed between a pair of adjacent thin connections (bridges 32 either side of 40, Fig 2), 

but lacks a connection being formed during injection-molding. Ostrowsky, however, teaches a closure with connecting bridges produced by injection molding (col 1, line 25). 

The purpose of injection molding is to integrally form a thermoplastic closure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have created the connecting bridge of Beck with injection molding as taught by Ostrowsky in order to have an integral form.

Regarding claim 6, Beck further teaches that a tether bridge (tether 18,40,42) is formed from the second peripheral portion (Fig 2, portion of cited band near the tether 18 section) by using a blade (can be cut with a blade [6]) to create spaces (35) between the thin connections (bridges 32) and avoiding cutting at the location of the tether bridge (tether 18,40,42),

but lacks a connection being formed after injection-molding. Ostrowsky, however, teaches a closure with connecting bridges produced by injection molding (col 1, line 25). 

The purpose of injection molding is to integrally form a thermoplastic closure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have created the connecting bridge of Beck with injection molding as taught by Ostrowsky in order to have an integral form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 references.
CN 1213348 - equal and parallel bridges (Fig 2, 36a,b) 
US 4217989 - exactly equal length bridges (Fig 4, 33) 
US 4565295 - (Fig 2, 32)

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733